COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                          NOTICE REGARDING DOCUMENTS FILED IN CASE
                                   STAYED FOR BANKRUPTCY

Appellate case name:       Supply Pro, Inc. and Harmon K. Fine, Individually v. Ecosorb
                           International, Inc., d/b/a Biocel Technologies

Appellate case number:     01-15-00621-CV

Trial court case number: 2012-24524

Trial court:               11th District Court of Harris County

         This appeal is stayed pursuant to the Notice of Bankruptcy that appellant Harmon K. Fine
filed in this Court on July 10, 2017, stating that a petition for relief was filed for him in the United
States Bankruptcy Court for the Southern District of Texas, Houston Division on July 9, 2017 in
in In re Harmon Kenneth Fine, Case No. 17-34240. See 11 U.S.C. § 362(a) (2000) (automatic stay
in bankruptcy). Until the parties notify the Court that the Bankruptcy has concluded and move to
reinstate the case, the Court will take no further action other than to receive and hold any
documents tendered during the period of suspension. See TEX. R. APP. P. 8.2 (providing bankruptcy
suspends “the appeal” from date bankruptcy petition was filed until court reinstates or severs
appeal in accordance with federal law); see also Budzyn v. Citibank (S.D.), N.A., No. 01–08–
00211–CV, 2010 WL 2044628, at *1 (Tex. App.—Houston [1st Dist.] May 19, 2010, no pet.)
(staying “entire appeal”).

        Unless a party successfully moves to reinstate the appeal or sever the appeal with respect
to the bankrupt party, this appeal will be an inactive case on the Court’s docket. See TEX. R. APP.
P. 8.3.

        It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                                                 Acting for the Court

Date:              July 18, 2017